To obtain the audit and allowance of certain claims.
Granted January 17, 1873.
The constitutional provision prohibiting appeals from the supervisors, has not made them independent of the laws in their action. They cannot lawfully allow illegal claims nor refuse to allow legal claims at the amount fixed by law, where the legislature has power to fix the amount. They are bound to consider all claims against the county lawfully presented, and to give the *1380claimant an opportunity of presenting Ms case and proofs, and to allow for all services, legally and properly rendered, the amount-fixed by law, or if no amount is fixed, then such sums as they are reasonably worth. A mandamus will not lie to control their action when they have only used their lawful discretion, and have not refused to consider a claim which they were bound to determine. They are bound in all cases, when claims are presented, to act promptly in hearing or refusing to hear them, and to put their whole action on record, so- as to enable the claimant, in case of rejection, to have Ms rights determined by the courts.